10

11

12

13

14

15

16

17

18

19'

20

21

22

23

 

 

Case 2:18-Cv-01876-RSL Document 44 Filed 02/01/19 Page 1 of 12

HONORABLE ROBERT S. LASNIK

Glenn S. Draper, WSBA #24419

David Corliss, WSBA #53648

BERGMAN DRAPER OSLUND, PLLC

821 2rml Avenue, Suite 2100

Seattle, WA 98104

Telephone: (206) 95 7-9510

Telefax: (206) 957-9549

E-Mail: glenn@bergmanlegal.com
david-¢?;bera=manleaal.com

Counsel for Plaintiffs

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
WILLIAM A. MORRIS and CATHERINE M. NO. 2:18-cv-01876-RSL
MORRIS, husband and Wife,
STIPULATION TO AMEND
Plaintiffs, COMPLAINT

V.

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

Defendants.

 

 

STIPULATION
IT IS HEREBY STIPULATED between Plaintiffs and Defendants, through their
respective counsel of record, that Defendants have no objection to Plaintiffs filing their Amended
Complaint to join Lockheed Shipbuilding Company and Vigor Shipyards, Inc. as defendants in
this matter; to clarify jurisdiction of the F ederal Courts in light of the claims against Lockheed

Shipbuilding Company and Vigor Shipyards, Inc.; and to amend and replead this case from a

STIPULATION TO AMEND COMPLAINT - l BERGMAN DRAPER OSLUND
821 2ND AVENUE, SUITE 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 2 of 12

Personal Injury lawsuit to Wrongful Death and Survivorship action. A copy of this proposed

Amended Complaint is attached as Exhibit l.

DATED this 1st day of February, 2019.

BERGMAN DRAPER OSLUND, PLLC

/s/ Glenn S. Draper
Glenn S. Draper, WSBA #24419

Email: glenn@bergmanlegal.com

Counsel for Plaintiffs

BULLIVANT HOUSER BAILEY, PC

/s/ Jeanne F. Lo,fiis
Jeanne F. Loftis, WSBA #35355
Megan E. Uhle, WSBA #51451
Email: asbestos-pdx@bullivant.com
Counsel for Genuine Parts Company

FOLEY & MANSFIELD, PLLP

/s/ Zackary A. Paal

Howard (Terry) Hall, WSBA #10905

Brian B. Smith, WSBA #45930

Melissa K. Roeder, WSBA #30836

Zackary A. Paal, WSBA #45077

Email: thall:”r`r`»fole\'manstield.com
bsmithrEz`.'folevrnanstield.corn
mroederr'?i`)_folevmansfleld.com
zg_aall'ii"folevmansfield.com
asbestos-sea@foleymansfleld.com

Counsel for Lone Star Industries, Inc.

 

GARDNER TRABOLSI & ASSOCIATES,
PLLC

/s/ Ronald C. Gardner
Ronald C. Gardner, WSBA #9270
Email: raardnerl"&`- slandtlawtirm.corn
asbestos@gandtlawflrm.com
Counsel for Goulds Pumps (IPG), Inc. and ITT
Corporation

STIPULATION TO AMEND COMPLAINT - 2

GORDON THOMAS HONEYWELL LLP

/s/ Dz'ane J. Kero
Diane J. Kero, WSBA #11874
Email: dkero@gth-law.com
service@gth-law.com
Counsel for Pneumo Abex Corporation

WILSON SMITH COCHRAN DICKERSON

/s/ Richard G. Gawlowski
Richard G. Gawlowski, WSBA #19713
Email: Qawlowski.?:"»Wscd.corn
reyes@Wscd.com
MetLifeAsbestos@Wscd.com
Counsel for Metropolitan Life Insurance
Company

 

GORDON REES SCULLY MANSUKHANI
LLP

/s/ Mark B. Tuvim

Mark B. Tuvim, WSBA #31909

Kevin J. Craig, WSBA #29932

Trevor J. Mohr, WSBA #51857

Email: mtuvimf?l.!ersm.com
kcraig@grsm.com
trnohrcéi»'arsm.com
SEAasbestos@gordonrees.com

Counsel for Ingersoll-Rand Company

 

GORDON THOMAS HONEYWELL LLP

/s/ James E. Horne
James E. Horne, WSBA #12166
Michael E. Ricketts, WSBA #9387

Email: jhorne@gth-law.com
mricketts-"?}I-glh-law.com
IMOService@gth-law.com

Counsel for IMO Industries, Inc.

BERGMAN DRAPER OsLUND
821 2ND AVENUE, SUiTE 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 3 of 12

RIZZO MATTINGLY BOSWORTH PC

/s/Allen E. Eraut
Allen E. Eraut, WSBA #30940
Shaun Morgan, WSBA #47203
Email: aeraut@rizzopc.com
smorgan@rizzopc.com
asbestos@rizzopc.com
Counsel for Warren Pumps LLC

SOHA & LANG, PS

/s/ Chrz'stz'ne E. Dinsdale
Christine E. Dinsdale, WSBA #12622
Rachel A. Rubin, WSBA #48971
Email: dinsdale@sohalang.com
rubin@sohalang.com
asbestos@sohalang.corn
Counsel for BW/IP International

STIPULATION TO AMEND COMPLAINT - 3

FOLEY & MANSFIELD, PLLP

/s/ Zackar\'A. Paal

Howard (Terry) Hall, WSBA #10905

J. Scott Wood, WSBA #41342

Zackary A. Paal, WSBA #45077

Email: thall.'E:`ffole\'mansiield.com
sWood-.?E-fole\-'manstield.com
;Qaal::'r`z folex mansfleld.com
asbestos-sea@foleymanst`leld.com

Counsel for Hanson Perrnanente Cement and

Kaiser Gypsum Company, Inc.

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ Geor;ze S. Pitcher
George S. Pitcher, WSBA #27713
Rachel Tallon Reynolds, WSBA #38750
Email: George.Pitcher@lewisbrisbois.com
Rachel.Reynolds@lewisbrisbois.com
Counsel for Union Carbide Corporation

BERGMAN DRAPER OSLUND
821 2ND AVENUE, SUITE 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 4 of 12

 

 

E)<hibit 1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18~cv-01876-RSL Document 44 Filed 02/01/19 Page 5 of 12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGT()N
AT SEATTLE

“LH=I=LA:MA.-MQREH-S-and-GA§PHE-PclN-E-M¢ NO. 2:18-cv-01876-RSL

MQRRIS,-husband-and-wi-fe;
GQM-PITA-IN-"l`-FQR-PERSQNAI:
DANIEL W. MORRIS. as Personal DJJ-URI-ES
Representative of the Estate of WILLIAM A.
MORRIS PROPOSED AMENDED
Plaintiffs, COMPLAINT FOR WRONGFUL
DEATH AND SURVIVORSHIP

 

V.

AIR & LIQUID SYSTEMS
CORPORATION, as Successor by Merger
to BUFFALO PUMPS, INC.;

BW/IP, INC., f/k/a BORG-WARNER
INDUSTRIAL PRGDUCTS, successor-in-
interest to BYRON JACKSON PUMPS;

CBS CORPORATION, a Delaware
corporation, f/k/a VIACOM, INC., successor
by merger to CBS CORP()RATION, a
Pennsylvania corporation, f/k/a
WESTINGHOUSE ELECTRIC
CORPORATION;

CROWN CORK & SEAL CGMPANY,
INC.;

GENERAL ELECTRIC COMPANY;

GENUINE PARTS COMPANY;

GOULDS PUMPS (IPG), LLC.;

HANSON PERMANENTE CEMENT, INC.,
f/k/a KAISER CEMENT CORPORATION;

IMO INDUSTRIES, INC., individually and

 

PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND

SURVIVORSI~HP - 1 821 2ND AvENUE, SUITE 2100
SEA'rrLE, WA 98104
TELEPHONE: 206.957,9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 6 of 12

as successor-in-interest to DE LAVAL
TURBINE, INC.;

INGERSOLL-RAND COMPANY;

ITT CORPORATION, as successor-in-interest
to FOSTER VALVES;

KAISER GYPSUM COMPANY, INC.;

LONE STAR INDUSTRIES, INC.,
individually and as successor-in-interest to
PIONEER SAND & GRAVEL COMPANY,

METROPOLITAN LIFE INSURANCE
COMPANY; _

PNEUMO ABEX, LLC;

UNION CARBIDE CORPORATION; and

WARREN PUMPS, LLC., Individually and as
successor in interest to QUIMBY PUMP
COMPANY;

LOCKHEED SHIPBUILDING COMPANY;
and

VIGOR SHPYARDS, INC.

Defendants.

 

 

I. PARTIES

 

1. Plaintiff Daniel W. Morris resides in Federal Way. Washington. and is the

surviving child of William A. Morris. deceased. Plaintiff is the appointed personal representative
of the Estate of William A. Morris.

2. Defendants and/or their predecessors-in-interest are corporations who, at all times
relevant herein, manufactured, sold, distributed, purchased or maintained on their premises

asbestos-containing products or products that were used in conjunction with asbestos.

II. JURISDICTION

 

PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND
SURVIVORS}HP - 2 821 2ND AvENUE, Sum~: 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 7 of 12

 

3. This Court has iurisdiction over the above-captioned cause because some

defendants are entitled to raise defenses under 28 U.S.C. § 1442 alleging that their conduct Was

undertaken at the direction of the United States; and the claims against all other defendants form

part of the same case or controversv. This Court has specific iurisdiction over all out of state
defendants because thev each purposefullv performed acts or consummated transactions in
Washington state; Plaintiff’ s cause of action arises out of and/or relates to defendants’ activities
and/or transactions in Washington; and assumption of iurisdiction by this Court does not offend
traditional notions of fair pla\-‘ and substantial iustice. Venue is proper in Seattle because
Plaintiff resides in Kins_J Counl\;. Washina,lon and William Morris’s asbestos iniurv occurred in
M-

III. FACTS

4. Plaintiff’ s decedent William A. Morris (DOB: April 3, 1939) was exposed to
asbestos and asbestos-containing products which had been mined, manufactured, produced,
and/or placed into the stream of commerce by the defendants and/or was exposed to asbestos
products used on defendants’ premises. As a direct and proximate result of this exposure,
plaintiffs decedent William A. Morris developed mesothelioma and died on December 26. 2018.

Plaintiff provides the following information:

A. Specific Disease: Mesothelioma»
PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND
SURVIVORSHIP - 3 821 2ND AvENUE, SUITE 2100

SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 8 of 12

B. Date of Diagnosis: October 2018

C. Military: U.S. Army, 1957.
U.S. Army Reserves, 1958 to 1965.
Mr. Morris worked as a supply clerk.

D. Occupation: Engineering, drafting and purchasing at Red Dot
Manufacturing
E. Places of Exposure: Take home exposure from father John Morris, who

worked at Pearl Harbor Naval Shipyard (1941 to
approximately 1943) and Seattle area shipyards,

Todd Shipyard, Puget Sound Bridge and Dredge,
and Puget Sound Naval Shipyard (approximately
1943 to approximately 1953).

Vessels the father worked on at the Naval
Shipyards include the USS Colorado, and USS

Nevada. and USS West Virginia.

Vessels at the commercial shipyards are currently
unknown.

William Morris was also exposed to asbestos para-
occupationally, when changing brakes on his
personal vehicles and those of family and friends,
and also while mixing and installing joint
compounds at his personal residences.

F. Dates of Exposure: 1943 to 19705. This complaint does not allege
exposure to asbestos on or after December 5, 1980.

G. Current Address: West-bakeside-Dri-ve
Shelten-\K%-QS§M

Not applicable
IV. LIABILITY

5. Plaintiff claims liability based upon the theories of product liability; negligence;
premises liability; conspiracy; strict liability for abnormally dangerous activities and any other
applicable theory of liability. The liability-creating conduct of defendants consisted, inter alia,
of negligent and unsafe design; failure to inspect, test, warn, instruct, monitor and/or recall;

failure to substitute safe products; marketing or installing unreasonably dangerous or extra-

PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND

SURVIVORSHIP - 4 821 2ND AvENuE, Suma 2100
SEATTLE, WA 98104

TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 9 of 12

hazardous and/or defective products; marketing, maintaining or installing products not
reasonably safe as designed; marketing maintaining or installing products not reasonably safe for
lack of adequate warning and marketing maintaining or installing products with

misrepresentations of product safety.

V. DAMAGES

6. As a proximate result of defendants’ tortious conduct, plaintiff"s decedent
William A. Morris sustained pain, suffering and disability prior to death in an amount not now
known, but which will be proven at trial. Plaintiff`s decedent William A. Morris also sustained

medical expenses and economic losses. and funeral expenses in an amount to be proven at trial.

 

il-lness: Plaintiff Daniel W. Morris. as personal representative of the Estate of William A.

Morris. asserts` loss of consortium. loss of parental relationship and wrongful death claims on
behalf of all statutor\-' beneficiaries of William A. Morris.

7. WHEREFORE, plaintiffs pray for judgment against the defendants and each of
them as follows:

a) For general and special damages specified above, including pain, suffering, loss
of spousal and parental relationship, and disability, and wrongful death;

b) For medical and related expenses, and economic loss, and funeral expenses. all of

which Will be proven at the time of trial;

c) For plaintiffs' costs and disbursements herein;

d) For prejudgment interest in the amount to be proven at trial; and

e) F or such other relief as the Court deems just.
PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND
SURVIVORSHIP - 5 821 2ND AVENUE, SUITE 2100

SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 10 of 12

DATED this 232th da»- of Januarv 2019.
BERGMAN DRAPER oSLUND, PLLC

By /s/ Glenn S. Draper
Glenn S. Draper, WSBA #24419
821 Z”d Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 957-95 10
Facsimile: (206) 957-9549
Email: glenn"¢}.'.bergmanleaal.com
Attorney for Plaintiffs

PROPOSED AMENDED COMPLAINT FOR WRONGFUL DEATH AND BERGMAN DRAPER OSLUND

SURVIVORSHIP - 6 821 2ND AvENUE, SUITE 2100
SEATTLE, WA 98104
TELEPHONE; 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 11 of 12

ORDER
Pursuant to the Parties Stipulation to amend Complaint, IT IS ORDERED that Plaintiffs
may file their Amended Complaint for Wrongful Death and Survivorship with this Court.
DATED this _£ day of February, 2019
/%1/1 SQ/MM{£

HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

 

 

Presented by:
BERGMAN DRAPER OSLUND, PLLC

/s/ Glenn S. Draper
Glenn S. Draper, WSBA #24419

Email: glenn@bergmanlegal.com

Counsel for Plaintiffs

Stipulated to and approved as to form:

BULLIVANT HOUSER BAILEY, PC

/s/ Jeanne F. Lofiis
Jeanne F. Loftis, WSBA #35355
Megan E. Uhle, WSBA #51451
Email: asbestos-pdx@bullivant.corn
Counsel for Genuine Parts Company

FOLEY & MANSFIELD, PLLP

/s/ Zackaril A. Paal

Howard (Terry) Hall, WSBA #10905

Brian B. Smith, WSBA #45930

Melissa K. Roeder, WSBA #30836

Zackary A. Paal, WSBA #45077

Email: thall;’ci¥folevmansfield.com
bsmith”:i\fole\-'mansfield.com
mroeder-'E.'fole\-'mansfieldcom
zpaal.&'i?foleymansfield.com
asbestos-sea@foleymansfield.com

Counsel for Lone Star Industries, Inc.

STIPULATION TO AMEND COMPLAINT - 4

GARDNER TRABOLSI & ASSOCIATES,
PLLC

/s/ Ronala' C. Gardner
Ronald C. Gardner, WSBA #9270
Email: rgardnerrl'?'pandtlawfirm.corn
asbestos@gandtlawfirm.com
Counsel for Goulds Pumps (IPG), Inc. and ITT
Corporation

GORDON THOMAS HONEYWELL LLP

/s/ Diane l Kero
Diane J. Kero, WSBA #11874
Email: dkero h-law.com
service@gth-law.com
Counsel for Pneumo Abex Corporation

BERGMAN DRAPER OSLUND
821 2ND AVENUE, SUITE 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:18-cv-01876-RSL Document 44 Filed 02/01/19 Page 12 of 12

WILSON SMITH COCHRAN DICKERSON

/s/ Richard G. Gawlowski
Richard G. Gawlowski, WSBA #19713
Email: nawlowski!`i“i"'wscd.com
re\-'es.'ii`.=wscd.com
MetLifeAsbestos@wscd.com
Counsel for Metropolitan Life Insurance
Company

 

GORDON REES SCULLY MANSUKHANI
LLP

/s/ Mark B. Tuvz'm

Mark B. Tuvim, WSBA #31909

Kevin J. Craig, WSBA #29932

Trevor J. Mohr, WSBA #51857

Email: mtuvim-'¢ir-g_rs_n_iiom
kcrai rsm.com
tmohr@grsm.com
SEAasbestos@gordonrees.com

Counsel for Ingersoll-Rand Company

GORDON THOMAS HONEYWELL LLP

/s/ James E. Horne
James E. Home, WSBA #12166
Michael E. Ricketts, WSBA #9387
Email: 'horne th-law.com
mricketts-'?i.iath-law.com
IMOService@gth-law.com
Counsel for IMO Industries, Inc.

RIZZO MATTINGLY BOSWORTH PC

/s/Allen E. Eraut
Allen E. Eraut, WSBA #30940
Shaun Morgan, WSBA #47203
Email: aeraut@rizzopc.com
smor§an:`<?_i` rizzopc. com
asbestos@rizzopc.com
Counsel for Warren Pumps LLC

STIPULATION 'I`O AMEND COMPLAINT - 5

SOHA & LANG, PS

/s/ Christine E. Dinsdale
Christine E. Dinsdale, WSBA #12622
Rachel A. Rubin, WSBA #48971
Email: dinsdale@sohalang.com
rubin@sohalang.com
asbestos@sohalang.com
Counsel for BW/IP Intemational

FOLEY & MANSFIELD, PLLP

/s/ Zackar'.-' A. Paal

Howard (Terry) Hall, WSBA #10905

J. Scott Wood, WSBA #41342

Zackary A. Paal, WSBA #45077

Email: ma_llpi,:-folevmansfield.com
SWOOd_t£E>l§>'manaHeld-§Om
zpaal:`cr fole\'mansfield.com
asbestos-sea@foleymansfield.com

Counsel for Hanson Pennanente Cement and

Kaiser Gypsum Company, Inc.

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ George S. Pitcher
George S. Pitcher, WSBA #27713
Rachel Tallon Reynolds, WSBA #38750
Email: George.Pitcher@lewisbrisbois.com
Rachel.Reynolds@lewisbrisbois.com
Counsel for Union Carbide Corporation

BERGMAN DRAPER OSLUND
821 2ND AVENUE, SUITE 2100
SEATTLE, WA 98104
TELEPHONE: 206.957.9510

 

